Citation Nr: 0421710	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-17 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a 
compensable rating for his service-connected low back 
disorder.  Thereafter, a June 2001 rating action increased 
the evaluation of this disability to 20 percent, effective 
from November 2000.  The veteran has continued his appeal as 
to this issue.

The Board further notes that during his hearing before the 
Board in August 2003, the veteran raised the issue of 
entitlement to an earlier effective date for a compensable 
rating for his low back disorder.  This matter is referred to 
the regional office (RO) for further clarification and/or 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The Board first notes that the veteran and his representative 
have contended that VA examinations that have been afforded 
to the veteran to ascertain the extent and severity of his 
disability are not adequate for rating purposes.  The Board 
further observes that neither the March 2001 nor February 
2003 VA examiners commented on the veteran's employability in 
light of his service-connected disability.  

The Board also notes that as new regulations pertaining to 
the spine have been promulgated (regulations were promulgated 
in both September 2002 and 2003, and two notes were recently 
added effective September 2003 by 69 Fed. Reg. 32449 (June 
10, 2004)) during the pendency of this appeal, the proper 
criteria for rating the spine must be used for the 
appropriate time periods in this case.  As such, the Board 
finds that the veteran should be afforded a new VA spine 
examination that will allow the veteran to be rated in 
accordance with the new criteria.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA spine examination to 
determine the nature and severity of his 
service-connected low back disorder.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

2.  The case should again be reviewed on 
the basis of the additional evidence, and 
the proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  The RO should also 
readjudicate the issue of entitlement to 
a total disability rating based on 
individual unemployability due to his 
service- connected disabilities with 
consideration of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16 (2003).  If a total rating on 
this basis is not granted, specific 
reference should be made to the service-
connected disabilities and extra-
schedular consideration, pursuant to38 
C.F.R. §§ 3.321(b)(1) (2003) and 4.16(b) 
(2003), (or an explanation for rejection 
of the applicability of such 
consideration for the veteran's service-
connected disabilities), and 
consideration of the veteran's 
employability in light of the pain he 
suffers.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




